[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Barbara Prianti, age 31, whose maiden name was Barbara Sgroi, and the defendant, Michael D. Prianti, age 31, were married at Brentwood, New York on September 11, 1982. There is one minor child issue of the marriage, Melissa Ann Prianti, born December 31, 1982.
The marriage has broken down irretrievably, due to the use of drugs by both parents and excessive use of alcohol by the defendant. Both parties now claim to be drug and alcohol free. In the past the defendant has mate threats on the plaintiff's life and she continues to exhibit a fear of her husband.
At the present time, the plaintiff earns approximately $100.00 per week as a part time cook. The defendant earns approximately $240.00 per week as a pool maintenance man. Until recently he earned an additional $100.00 per week with his own pool service employment but due to a loss of his driver's license, this employment has been curtailed. Both parties have established a new relationship, the plaintiff's companion assists her financially whereas the defendant's does not. There are considerable bills totaling over $19,500.00 owed by the parties. The only recourse for them is to seek a discharge of their debts in bankruptcy. In addition, the defendant is indebted to the State of Connecticut in the amount of $6,128.00 for support paid between January 1989 and March 1990.
Based upon the evidence, the court finds that the marriage has broken down irretrievably and that in addition the following orders shall enter:
1. Custody of the minor child is awarded to the plaintiff subject to reasonable visitation to the defendant which shall include two weeks in the summer, one week at Christmas from December 26 to January 2 and such other visitation at the home of the paternal grandmother as shall be agreed upon. All visitation is to be supervised as aforesaid and shall be scheduled with thirty days notice to the plaintiff. CT Page 118
2. Support in the amount of $55.00 per week is awarded to the plaintiff and the defendant shall provide Blue Cross and CMS or its equivalent.
3. One dollar a year alimony is awarded, modifiable only by the State of Connecticut.
4. The court finds an arrearage owed to the State of Connecticut in the amount of $6,128.00 which shall be paid at the rate of $10.00 per week. The State is authorized to file an immediate wage execution to secure this payment.
5. The defendant shall contribute $500.00 towards the plaintiff's attorney's fees payable at the rate of $50.00 per month commencing February 15, 1991.
PICKETT, J.